Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claims 1-21 on 8/18/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	The examiner suggests based on the newly applied prior art, directed to the inventive concepts, applicant is welcome to request an interview to discuss potential distinguishable subject matter, in an effort to enhance compact prosecution, as well as record clarity. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-11, 13, 16-18 and 20 are rejected under 35 U.S.C. 102 as being anticipated by JOHN ARCHIBALD et al. (US 2016/0050114, FD 8/2014).
	Regarding claim 1, JOHN ARCHIBALD et al. discloses,
a method to provide user context across multiple devices, the method comprising: storing, by a local device to a first data storage structure (Fig. 1, see Databases 172, 176, 178), local context data corresponding to the local device associated with a user (see device context 180)

 SEE Fig. 2 and 0002, each remote device can have Context (w/sensors or other Status)

“cell phones, tablet computers, smart glass, smart watch, smart shoes, etc.”

SEE Context of devices (w/status and/or sensors), types of devices including, cell phones, tablet computers, smart glass, smart watch, smart shoes, etc.

Devices today include many sensors that are common across devices. For instance, sensors such as GPS, accelerometer, camera, microphone, etc. are typically present in multiple device types including, cell phones, tablet computers, smart glass, smart watch, smart shoes, etc. Often times, only a single sensor from an individual device is needed to obtain a measurement (e.g., GPS coordinates). The redundancy of other GPS sensors in the other devices results in a waste of power and underperformance of each device. Accordingly, a need exists to optimize these various devices in the vicinity of a person to operate harmoniously by their sensors working in unison.


storing, by the local device (see MASTER), to a second data storage structure (see Databases, DB 172, DB 176, DB 178)

Note a local device, utilizes the capability (172), sensor configuration (176), to map (178) sensor data, to applications (use), in view of Fig. 1, as understood by the examiner.

SEE application (0055, 0074-0078) or applications (0058, 0064, 0065)

SEE Fig. 1, may be a Master Device, or a local device, such as: a DEVICE 100, having external device context stored (is deemed in Structured form or forms), since, to databases 172, 176, 178, w/Status or data of sensors and/or configuration 196), stored to the master (read as, a Local device), access as understood.

SEE 0011, location
SEE 0012-, status or application status, configuration, based on Querying

Note, Local device (met by the Master device, polls or queries), wherein the master device may poll the various other devices for their device state (e.g., sensor states, application states, etc.) From polling the various other devices, the master device may identify the configuration of active sensors across the devices, data routing paths, communication methods, update intervals, etc. The master device may then acquire control/sharing of the sensors across the other devices. The master may turn sensors within the other devices on, off, or configure sensors based on necessity, battery capacity/level, system load, usage patterns, accuracy, etc. The data obtained from the sensors of other devices may be time synchronized for uniformity of input data and for switching the communication window for optimal power/performance.

being associated User Devices (220, 230, 240 and/or vehicle 210)
Or, Note 2B, at least one set of devices (210 & 240)
[0030] Implementations described herein include identifying one or more devices within a predefined vicinity of a user. The identification of the devices could be based on learning which devices are within the vicinity using various sensors available to the device(s). One device may assume the master role based on a predefined master priority or based on a current state (e.g., battery life remaining, computing availability, etc.) of the device. The master device may poll the various other devices for their device state (e.g., sensor states, application states, etc.) From polling the various other devices, the master device may identify the configuration of active sensors across the devices, data routing paths, communication methods, update intervals, etc. The master device may then acquire control/sharing of the sensors across the other devices. The master may turn sensors within the other devices on, off, or configure sensors based on necessity, battery capacity/level, system load, usage patterns, accuracy, etc. The data obtained from the sensors of other devices may be time synchronized for uniformity of input data and for switching the communication window for optimal power/performance. Upon certain conditions or predefined intervals, the sensor data path is reassessed to determine whether any changes should be implemented.


remote context data corresponding to received, from a plurality of remote devices associated with the user

SEE Query (0038) is directed to plural devices to perform (plural device polling and processing, reconfiguring, prioritize and associating applications with sensors and configuring and controlling remote devices), allowing for, balance (QOS in Fig. 7), based on Figs. 3, 4, 5, 6.

receiving, by the local device, 
a context query (see Fig. 1, Device Querying Module 194), specifying context data attributes from a context client, wherein the context query specifies a scope of the context query, the scope being limited to: 
the local device (Local Data access, 0060, query at the master, directed to the stored data at the master device), 
a specific remote device (Fig. 7), of the plurality of remote devices, 
Or,
both devices (SEE Fig. 5, 0042, 0051-0052, 0055)

SEE appears is adapted to perform as claimed, cited in 0030 above, one issue appears is data and obtaining the data, since is adapted to communicate with plural devices, manages the window for optimization. 
SEE “…The data obtained from the sensors of other devices may be time synchronized for uniformity of input data and for switching the communication window for optimal power/performance…”
in response (or IF), to a determination that the scope of the query is limited to the local device (Use of Locally Stored Context): 
Also consider based on the claim language, the Local device can utilize remote sensor data (GPS or heart), but the local devices sensor data appears is also available for use as Current Local Context (w/local sensors), either generates locally or remotely, also appears as local context (Stored to DBs 172, 176, 178) of a local device to a user (Fig. 2A) of plural associated user devices, potentially with sensors.

selecting, by the local device, the stored local context data, and performing, by the local device, a local context data search (SEE Fig. 1, 140 or data use), to obtain current context values (0039, 0033), corresponding to the context data attributes specified in the context query from the first data storage structure selected stored local context data only without searching the second data storage structure any remote context data, 
in response (or IF), to a determination that the scope of the query is limited to the specific remote device: selecting, by the local device, the stored remote context data; and performing, by the local device,
a remote (SEE IDENTIFIED DEVICES, 0043 {control and/or status}, or to, use a remote device context 0047), context data search (SEE Figs. 5-6),

o	to obtain current (such as: GPS context data, 0055, 0074), context values (SEE Fig. 7), corresponding to the context data attributes specified in the context query (702-706), from the second data storage structure selected stored remote context data only without searching the first data storage structure any local context data; and 
o	sending, by the local device, the current context values corresponding to the context data attributes to the context client (SEE 706, 0013-, 0009-, and 0030)

Note, access is through Query (of DB data), due to the utilization of, databases, for storing and retrieving information (Queries based on an SQL, language). 

SEE Database and Databases, with structured data as claimed 0032, 0044, 0045, 0046, 0050, 0064, 0065, 0072 (w/Battery Life), 0075-
SEE query at the local (master), a device (such as: 210), the queries can be directed locally (SEE DBs), as well as 
SEE GPS sensor across the various devices to use. This determination may be based on accuracy and/or signal strength of the GPS sensor, resource level (e.g., battery level, CPU power, etc.).
 [0055] The vehicle 210 may then query the smart watch 220, tablet computer 230, and smartphone 240 to determine their device states. The device states may include, but is not limited to, sensor configuration, application state, and power/processing capacity. Upon learning the device states of the smart watch 220, tablet computer 230, and the smartphone 240, the vehicle 210 may determine that there is GPS sensor redundancy across the various devices. That is, the vehicle 210 may determine that the smart watch 220, tablet computer 230, and the smartphone 240 all include a GPS sensor. It may be inefficient to leave all the GPS sensors across the various devices active as it may harm battery life and result in underperformance of the devices. Typically, when a vehicle is travelling, only one GPS sensor could be needed. The vehicle 210 may determine which GPS sensor across the various devices to use. This determination may be based on accuracy and/or signal strength of the GPS sensor, resource level (e.g., battery level, CPU power, etc.) of the various devices, and latency requirements for an application that may use the GPS sensor (e.g., a navigation application running on the vehicle 210). For example, the vehicle 210 may determine to use the GPS sensor located within the smartphone 240.



	Regarding claims 2, 9 and 16, JOHN ARCHIBALD, is deemed to further meet as claimed, 

receiving, by the local device, at least some of the remote context data from one or more of the plurality of remote devices, the remote context data

including device state (see 0051), information corresponding to the one or more of the plurality of remote devices (based on being proximate to one another) and determining, by the local device,
 
a user context (see 0047) based on the local context data and the remote context data


Such as: blood pressure, temperature, GPS, 0049-0052


	Regarding claims 3, 10 and 17 JOHN ARCHIBALD, is deemed to further meet as claimed, 

wherein the context query specifies a subset of context data attributes to be broadcast periodically, the method further comprising: periodically broadcasting a subset of context values corresponding to the subset of context data attributes obtained from at least one of: the stored local context data and the stored remote context data

SEE above and 0030, 0011, 0038

SEE update intervals and Fig. 3


	Regarding claims 4, 11 and 18 JOHN ARCHIBALD, is deemed to further meet as claimed, 

wherein the local device is selected from (or One Of), 


a group consisting of:
 
a smartphone device, 
a tablet computer, and 
a laptop computer

SEE Master (abstract, 0003, 0009, 0011, 0013- ) of various types of devices (Fig. 2A, 0002)

wherein the local context data is selected from a group consisting of:

 
user-specific context, 
network-specific context, and 
device-specific context; and


wherein the remote context data (0042-, query) is selected from (or One) a group consisting of:
 
user-specific context (see Blood or other, 0047, 0030, 0039)
 
network-specific context (0030, such as: routing Path or other network details, 0038), and

 
device-specific context (0030, sensors) 

SEE disclosures associated with Figs. 6-7, controls plural devices including identifying and turning off redundant sensors, also to Balance the Quality of service in Fig. 7 and 0047- 

The user devices are local (master) and remote to the master, in Fig. 2A, generate various Context data (user, device and network), as described above (see Blood, Temp., GPS, Battery Level, CPU Power etc…), but also comprises device settings and Status as well as various sensors (user & device context), at the devices, as well as device configurations (0044-0045, 0041) and to map between applications & sensors (0046, is adapted to, populate, DB 178 in Real Time), as described.




O	wherein the context query includes a request for context updates for one or more of the context data attributes (see 0030)
the method further comprising: determining, by the local device, that a value of one or more particular attributes corresponding to the one or more of the context data attributes has changed on the local device after sending the current context values to the context client 
(Fig. 1, Fig. 3, such as a reconfigure step 312), 
and in response to determining that the value of the one or more particular attributes has changed on the local device, transmitting, by the local device, 
a context update message to the context client indicating a changed value of the one or more particular attributes
SEE 0030 the Master (local), Polls devices (to Obtain Values), which, is adapted to, “identify the configuration of active sensors across the devices, data routing paths, communication methods, update intervals, etc.”, thereby generating (context update messages), indicating a changed value, in view of being reassessed, “…Upon certain conditions or predefined intervals, the sensor data path is reassessed to determine whether any changes should be implemented….”, also see 0061
Also see Fig. 7



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JOHN ARCHIBALD et al., as applied in view of BLANCHE et al. (US 2015/0319554)

	Regarding claims 5, 12 and 19, JOHN ARCHIBALD, further teaches associated with, as claimed,

receiving, by the local device, at least some of the remote context data, from a particular remote device of the plurality of remote devices that includes device state information for, 


a third device that is paired with the particular remote device (0054), 

wherein the third device is a wearable device paired to the particular remote device, and


wherein the device state information comprises information about a state of one or more hardware elements of the wearable device


JOHN ARCHIBALD, as applied above, teaches, third devices, including particularly devices (through a Pair, @ 0054), including to obtain device state information, including state or states of hardware elements of the wearable device.

It appears JOHN ARCHIBALD, is adapted to Pair a device (first) to one or more, other devices (second and third devices), one master (directly paired), to many devices by direct pairings.

Note, the pairing appears is from one point (Master) to many (devices), as applied the prior art, fails to teach in combination, 

wherein the third device (such as: Watch) is not paired (or in direct communication), with the master


The applied prior art, does describe as understood, wherein the Master (210), is paired to others device (220, 230, 240), including to a wearable device (watch), but, the third device is not as claimed, since the watch is paired directly to the master device.
 
BLACHE et al., teaches and is deemed to render the differences obvious, by pairing user devices, including, an intermediary, proxy or gateway device (0019), device 104A, being a gateway and pairing to third devices, wherein the third is not paired with a first device.

Note, pairing devices, in series (102 to 104a and a third device 104 a-j), device 102 is not paired with a third device (a device 104 a-j), but is paired with 104a, therefore, the third device is directly paired with a second device (104 a-j), 

SEE 0019 (a Gateway device or proxy), 0017 (devices) and 0018 (communication), to 0023 (pair or pairing)-

Note, pair-able devices (104A-J), as Third devices, a proxy device (104A), or middle (Gateway), or a second device, being paired device to 102 (first device), wherein the first device (paired with the second device), is not (directly), paired with the third device or devices. 

Note BLANCHE also teaches a wearables (0016), such as smart watch and smart glasses (0056).

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify, JOHN ARCHIBALD, in view of the teachings of BLANCHE, to pair a first device to a second device (Gateway device) and to pair a third device (being a wearable), to the second, including, wherein the first and third devices are not paired (directly), as taught by BLANCHE, wherein a proxy device can act, as a bridge to one or more third devices.
As understood this serial pairing, allows for communications between the devices serially paired (3 or more in series), allowing for a device to act as a bridge (proxy), between, two or more devices, as seen could be advantageous based on location of third devices, vs. second devices vs. first devices based on the vicinity, of the three wireless devices.
s 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JOHN ARCHIBALD et al., as applied in view of CHOI et al. (US 2016/0106360).
Regarding claims 7, 14 and 21, JOHN ARCHIBALD, as applied is adapted to, indicate desired context (sensor or status of paired devices), from a master device point, obtained from external devise or context, but fails to teach as claimed, 

O	but, CHOI is deemed to teach and render the differences obvious, by teaching, having a context client is interested in a value of a particular attribute and messaging, that specifies, a threshold value for the particular attribute, in combination with JOHN ARCHIBALD, rendering obvious to determine, by a master device paired with another wearable device, with (w/sensor or a Watch), that the value of the particular attribute has changed to, pass the threshold value specified, in the message and in response to determining that the value of the particular attribute has passed the threshold value on the device, transmitting (or generating)
 
a context update message (or messages), to the user device indicating that the value of the particular attribute has passed the threshold value (or, is out of a set Range)

SEE Threshold setting (0013, 0044 and 0074), directed to intensity, associated with the Heart Rate and a range and the generation of Updated Message or messaging indicating by the attribute, associated with a threshold (or target range).

SEE messaging (Fig. 1, 130, Figs. 2-3, Fig. 4, 420)

And in Fig. 5, Messaging (521, 512), at devices (520, 510), being, a Watch w/display 512/511 and/or, other device 520 with messaging 521.

Note, threshold triggered messages, “Speed is Low”, therefore, Run Faster.

	Therefore, rendering the difference obvious as claimed, including, receiving, by the local device, a message from the context client indicating that the context client is interested in a value of a particular attribute (Set The Range), wherein the message specifies a threshold value for the particular attribute (SEE Range), determining, by the local device (w/received sensor data), that the value of the particular attribute has changed on the local device to pass the threshold value specified in the message and in response to determining that the value of the particular attribute has passed the threshold value on the local device, transmitting, by the local device, 

a context update message, to a context client indicating that the value of the particular attribute has passed the threshold value

SEE 0045, exercise feedback (based on a Target Range) or two thresholds, associated with attributes.

SEE 0052, wearable (feedback) and mobile terminal (setting), wherein the mobile and wearable, are paired.

Also see updated user context or attributes (0041, 0055, 0059, 0063 and 0072) and Figs. 7-8 (feedback), being threshold ranged based messaging (tactile and/or displayed).


Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify, JOHN ARCHIBALD, in view of the teachings of CHIO, rendering the differences obvious as claimed, to, receiving, by a local device, a message from the context client indicating that the context client is interested in a value of a particular attribute (Set The Range), wherein the message specifies a threshold value for the particular attribute and determining, (w/received sensor data), that the value of the particular attribute has changed to pass the threshold value specified in the message and in response, transmitting, a context update message, indicating that the value of the particular attribute has passed the threshold value, based on the teachings of CHIO (in Fig. 5 or step 760 in Fig. 7), in combination with the teachings of JOHN ARCHIBALD, to provide exercise feedback based in a threshold consideration of attributes associated with paired, wearable smart device, based on, settings, including, a threshold value, or target range, of a particular attribute, wherein the messages specify at least, a threshold value of the attribute, as taught by CHIO.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162